'
                        ;1
                        ‘
                               14441   t
                                                                                                09/15/2020



                                                                                            Case Number: PR 06-0422
          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      PR 06-0422                     FILED
                                                                    SEP 1 5 2020
 IN THE MATTER OF THE PETITION OF                             aovve n r              -
                                                            CAerk Of             OR D E R
 WARREN D. DERN                                                4:41,A71,-,   •   r




       Warren D. Dern has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
'`within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Dern passed the MPRE in 1991 when seeking admission to the
practice of law in the State of California. He was admitted to the California Bar and has
practiced law continuously for over 25 years "without any ethical or disciplinary action."
Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Warren D. Dern to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this 6 day of September, 2020.




                                                          Chief Justice

                                                               iti(?
LA•j#'
SI;1
          IN THE S          VE COURT OF THE STATE OF MONTANA
                                       PR 06-0422          FILED
                                                         SEP 1 5 2020
 IN THE MATTER OF THE PETITION OF                     Bowen Greenw000
                                                    Clerk of Supreme CourORDER
 SUE E. TAYLOR                                          i•iate:t of Monts
                                                                        , P




       Sue E. Taylor has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination (MPRE) for purposes of her
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Taylor passed the MPRE in 1991 when seeking admission to the
practice of law in the State of Washington. She was admitted to the Washington Bar and,
except for a short period on inactive status in 2009, has practiced law continuously for 29
years "without any ethical or disciplinary issues." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Sue E. Taylor to waive the
three-year test requirement for the MPRE for purposes of her current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall rnail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Exarniners at the State Bar of Montana.
      DATED this 1Ln          of September, 2020.




                                                            hief Justice
           (/*--    ---___,




    J..,../J.
    S
    I LI A4 •Z   11^—
                  .
        Justices




,